Citation Nr: 1033133	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to December 1984.  
It has been administratively determined that his discharge for 
the portion of service from May 27, 1979 to December 14, 1984, 
was of a character that precluded certain VA benefits based on 
that period of service.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
The Veteran now resides in Florida, so the matter is now handled 
by the RO in St. Petersburg, Florida.   

In February 2007 and November 2007, the Board remanded this claim 
for additional development.  That development having been 
completed, the claim is now ready for appellate review.

The appeal originally included entitlement to service connection 
for posttraumatic stress disorder.  However, that issue was 
granted in a September 2009 rating decision and is no longer 
before the Board at this time.



FINDING OF FACT

The Veteran's brain tumor is not causally or etiologically 
related to service.

CONCLUSION OF LAW

Service connection for a brain tumor is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309. 3.11 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in June 2003 and August 2004 that 
fully addressed the entire notice element and were sent prior to 
the initial regional office decision in this matter.  The letters 
informed him of what evidence was required to substantiate his 
claim and of his and the VA's respective duties for obtaining 
evidence.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice requirements 
with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The regional office has obtained VA outpatient 
treatment records, private treatment records, Social Security 
disability records, and a VA opinion pertinent to the issue on 
appeal.  Therefore, the available medical evidence and records 
have been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
 
II.  Entitlement to Service Connection for a Brain Tumor

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Veteran is claiming entitlement to service connection for a 
brain tumor that he asserts is the result of exposure to radar.  
Service personnel records reflect that while in service he worked 
with missile control systems that involved radar.

The Board notes that the United States Court of Appeals for 
Veterans Claims has taken judicial notice that radar equipment 
emits microwave-type, non-ionizing radiation.  Rucker v. Brown, 
10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), American 
Journal of Epidemiology, Vol. 112, 1980; and Biological Effects 
of Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).  Therefore, radar exposure 
(non-ionizing) is not the type of radiation exposure addressed by 
the VA regulations found at 38 C.F.R. §§ 3.309, 3.311.

Service treatment records were reviewed.  The Veteran' entrance 
examination from March 1975 did not note any abnormalities other 
than identifying marks.  There are no service treatment records 
or personnel records that indicate the Veteran had symptoms or 
received treatment as a result of exposure to radiation.  
Similarly, there is no evidence the Veteran suffered from any 
symptoms as a result of being exposed during service to 
microwave-type radar waves.  The Veteran's discharge examination 
from December 1984 also did not note any brain tumors.

Post-service records were also reviewed.  Private medical 
evidence indicates that the Veteran was diagnosed with a left 
frontal mass in September 2000 after suffering from a grand mal 
seizure and having a two month history of increased weakness of 
his right upper and left lower extremities.  He underwent a 
craniotomy with resection of a brain lesion in September 2000.  

VA outpatient records also indicate treatment for focal seizures 
related to his left frontal meningioma.  The VA physician 
submitted a treatment note in January 2006 that stated the 
Veteran's "brain tumor could conceivably be related to the 
substantial microwave radiation he received between 1977 and 1984 
during his military service.  I do believe that this is possible.  
Obviously, the Department of Defense would have records of his 
exposure and access to data regarding the risks of this 
exposure."  See January 2006 VA Outpatient Note.

The January 2006 physician's statement is not enough to support 
the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel from 
averting the Veteran's death was not sufficient to support a 
claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that 
a general and inconclusive statement about the possibility of a 
link was not sufficient); and Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in service 
where even the medical evidence favorable to the Appellant's 
claim did little more than suggest the possibility that the 
Veteran's illness might have been caused by his wartime radiation 
exposure).  Indeed, the opinion, couched in the speculative terms 
of "could conceivably be related," and unsupported by 
rationale, is of little probative value in determining whether 
the Veteran's brain tumor was due to service.

A VA examiner's opinion was obtained in September 2009.  The 
examiner noted that the Veteran had been diagnosed with a brain 
tumor meningioma in 2000 and he had a resection of that tumor 
with complications involving infection.  The examiner noted that 
the Veteran has had significant neurological complications since 
that time.  The examiner stated that there is no evidence that 
being exposed to radar predisposes one or consequently increases 
the risk of developing a brain tumor.  The examiner stated he had 
reviewed the claims file as well as the VA physician's statement 
from January 2006 and that he disagrees with the January 2006 
physician.  The examiner stated that there is no evidence that 
duties of being exposed to radar subsequently increases the risk 
of development of brain tumors or causes brain tumors.  The 
examiner opined that there is no evidence in medical literature 
to support such a claim and after reviewing the claims file, the 
examiner could not find anything in the Veteran's service duties 
that would have increased his risk of developing a brain tumor.

In reaching this decision, the Board has also considered the 
Veteran's own lay statements and testimony in support of his 
claim.  In this regard, the Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the Veteran's testimony to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, while the Veteran believes that he had a brain tumor as 
a result of exposure to radar during service, as a layperson 
without any medical training and expertise, the Veteran is simply 
not qualified to render a medical opinion in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is 
competent to comment on any symptoms, but is not competent to 
attribute his pain to a clinical diagnosis.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the Board acknowledges that the Veteran suffered from a 
brain tumor.  However, the claims folder does not include 
competent evidence drawing a connection between the Veteran's 
claimed disability and any event or disorder attributable to 
service.  Consequently, the Board finds that the preponderance of 
the evidence is against entitlement to service connection for a 
brain tumor.  The preponderance of the evidence is against the 
claim.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a brain tumor is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


